internal_revenue_service department of the treasury uil -00 -04 washington dc - legend taxpayer a month month amount amount amount dear contact person telephone number in aelerence to ep ra t3 date we min o this is in response to the letter submitted on your behalf by your authorized representative as supplemented by correspondence dated representative request several letter rulings under sec_72 internal reyenue code ruling_request of the the following facts and representations support your in which you through your authorized and taxpayer a who is approximately years of age taxpayer a presently maintains an individual retirement will attain age during month arrangement ira described in code sec_408 is receiving a monthly distribution of amount from taxpayer a's ira began in month the requirements of code sec_72 a iv remaining in taxpayer a's ira is approximately amount from which she has been the monthly distributions and and were intended to comply with the amount presently during calendar_year taxpayer a intends to receive a distribution of amount from her ira is approximately seven and one half times the amount of the annual distribution that taxpayer a has been receiving from her ira sec_72 a this distribution will result in additional taxes pursuant to code amount during calendar_year taxpayer a will begin to receive a second series of monthly distributions from her ira based on the account balance remaining in the ira as month immediately preceding the month of distribution series of monthly payments will be based on annual payments determined by amortizing her ira account balance over a number of years equal to her life expectancy adjusted in accordance with changes to the consumer_price_index of the last day of the taxpayer a's second her initial distribution will be so page taxpayer a will continue to receive her second series of periodic_payments until at least the later of her attainment of age or five years from the date said payments commenced with respect to taxpayer a's proposed payments your authorized representative has represented that the consumer_price_index for the preceding five years was as follows months months months months months months based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer a's second series of periodic_payments to commence in calendar_year will qualify for the exception found in code sec_72 a iv to the ten percent additional income_tax imposed by code sec_72 and that taxpayer a's periodic_payments may increase in accordance with the increase in the consumer_price_index with respect to your ruling requests code sec_72 provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed code sec_72 which was added to the internal_revenue_code by the tax_reform_act_of_1986 beginning after december percent income_tax on early distributions from qualified_plans including tras is includible in gross_income the additional tax is imposed on that portion of the distribution which effective generally for taxable years provides for the imposition of an additional tra' code sec_72 a i provides that sec_72 shall not apply to distributions which are made on or after the date on which the employee attains age code sec_72 a iv provides that code sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his or her beneficiary code sec_72 imposes the additional limitation on distributions that if the series excepted from the percent tax by sec_72 a iv of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning o page with the date of the first payment and then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 a iv exception plus interest for the deferral_period the employee's attainment of age in the absence of regulations on code sec_72 notice_89_25 provided guidance with respect to the exception to tax on premature distributions provided under section question and answer-12 of notice_89_25 provides three methods published on march the code sec_72 t a iv which may be used for determining substantially_equal_periodic_payments for purposes of sec_72 a iv an interest rate assumption which must be a reasonable interest rate on the date payments commence two of these methods involve the use of an interest rate that does not exceed the second method described in q a-12 determines an annual distribution by amortizing the taxpayer's account balance over a number of years equal to the life expectancy of the account owner or the joint life and last survivor expectancy of the account owner and beneficiary at an interest rate that does not exceed a reasonable interest rate on the date payments commence resulting payment is the amount to be distributed each year expectancies to be used are found in table v of sec_1_72-9 of the regulations or table vi one life the life the two lives the account balance used in the determination of the substantially_equal_periodic_payments is generally the balance of the ira from which the distribution will be made with respect to your ruling requests the payment which taxpayer a intends to receive in calendar_year in the sum of amount will be disproportionately larger than the monthly and annual payments which taxpayer a has been receiving since month her series of periodic_payments as that concept is used in code sec_72 thus this payment substantially modifies the issue presented in this ruling_request is whether a taxpayer may initiate a new series of periodic_payments and to the ten percent additional income_tax imposed by code sec_72 in code sec_72 t which qualified for the exception has been substantially_modified so result in income_tax recapture pursuant to code sec_72 a iv after an earlier series of periodic_payments thus gualify for the exception found as to the internal_revenue_code does not limit a taxpayer to one series of furthermore notice_89_25 does not provide that a taxpayer periodic_payments is limited to one series of periodic_payments however in order to avoid having one or more payment of a second or subsequent series of periodic_payments from being treated as part of the payment which substantially_modified an earlier series of periodic_payments it is necessary that the second series of periodic_payments begin in a calendar_year subsequent to the calendar_year in which the payment which gives rise to the application of code sec_72 is made page with further reference to your ruling requests as noted above notice_89_25 provides that a method of computing annual periodic_payments that will comply with the requirements of code section’ t a iv consists of a taxpayer's amortizing her ira account balance over her life expectancy at reasonable interest rate a in this case taxpayer a intends to amortize her ira account balance as of the last day of the calendar month immediately preceding the calendar month in which the initial payment of her series is made using a rate of growth equivalent to the rate of increase in the consumer_price_index for that year found in q a-12 of notice_89_25 this proposed method conforms with the second method over her life expectancy thus with respect to your ruling requests we conclude as follows that taxpayer a's second series of periodic_payments to commence in calendar_year will qualify for the exception to the ten percent additional income_tax imposed by code sec_72 found in code sec_72 a iv and that taxpayer a's periodic_payments may increase in accordance with the increase in the consumer_price_index this ruling letter is based on the assumption that taxpayer a's ira will comply with the requirements of code sec_408 at all times relevant thereto intended to comply with the requirements of code sec_72 t a iv will commence in a calendar_year subsequent to the calendar_year in which she will receive her amount payment it also assumes that taxpayer a's second series of payments which are this ruling is directed solely to the taxpayer who requested it section of the code provides that it may not be used or cited by others a sec_6110 precedent soy page pursuant to this letter_ruling is being sent to your authorized representative a power_of_attorney on file in this office the original of sincerely yours preriesb flea frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437 fo
